Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 1 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 2 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 3 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 4 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 5 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 6 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 7 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 8 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 9 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 10 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 11 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 12 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 13 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 14 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 15 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 16 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 17 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 18 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 19 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 20 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 21 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 22 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 23 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 24 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 25 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 26 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 27 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 28 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 29 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 30 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 31 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 32 of 34
Case 3:20-mc-80016-JSC Document 1 Filed 01/21/20 Page 33 of 34
80016-JSC Document 1 Filed 01/21/20
